Citation Nr: 0805626	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-32 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 25, 
2004, for the award of a 100 percent evaluation for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  A final December 1998 RO decision effectuated a final 
December 1998 Board decision, and assigned a 50 percent 
evaluation for paranoid schizophrenia.

2.  The veteran's claim for an increased evaluation for 
service-connected paranoid schizophrenia was received by VA 
on February 7, 2001; it became factually ascertainable that 
an increase in disability had occurred August 31, 2000.  


CONCLUSION OF LAW

An effective date of August 31, 2000, but no earlier, for the 
award of a 100 percent evaluation for paranoid schizophrenia 
is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9203 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  A letter dated in May 2005 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The May 2005 letter told him to 
provide any relevant evidence in his possession. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although this letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and a 
statement of the case (SSOC) was provided to the veteran in 
September 2005.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  In addition, the nature of this 
case depends upon consideration of evidence already contained 
in the claims file.  There is no dispute as to the date of 
receipt of the relevant documents in the file.  Accordingly, 
there is no reasonable possibility that any additional notice 
or assistance would aid the veteran in substantiating his 
claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Earlier Effective Date

The veteran seeks an earlier effective date for the award of 
a 100 percent disability rating for his service-connected 
paranoid schizophrenia.

Historically, in March 1971, the RO granted service 
connection for paranoid schizophrenia and assigned a 30 
percent disability rating effective September 23, 1970.  That 
rating continued until December 1978 when a rating decision 
decreased the disability rating to 10 percent effective May 
1, 1978.  The veteran appealed that decision, and by rating 
decision dated in September 1980, the previous 30 percent 
rating was restored.

On August 25, 1993, the veteran requested an increased rating 
for his psychosis condition.  An increased rating was denied 
in a January 1994 rating decision.  The veteran appealed that 
decision.  In August 1997, the Board remanded the issue for 
further development.  In December 1998, the Board found that 
an evaluation of 50 percent for the veteran's psychiatric 
condition was warranted.  A December 1998 rating decision 
effectuated the increase to 50 percent for the veteran's 
paranoid schizophrenia and assigned an effective date of 
August 25, 1993.  In April 2000, the veteran's representative 
raised a claim for an earlier effective date for the award of 
50 percent evaluation for paranoid schizophrenia.  In January 
2001, the Board remanded the issue for further development.  
In February 2003, the Board denied entitlement to an 
effective date earlier than August 25, 1993 for the award of 
a 50 percent evaluation for paranoid schizophrenia.  Pursuant 
to a Joint Motion for Remand, the U.S. Court of Appeals for 
Veterans Claims (Court) ordered that the motion for remand be 
granted and that part of the Board's decision that denied an 
effective date earlier than August 25, 1993 for the award of 
a 50 percent evaluation for paranoid schizophrenia be 
vacated.  In April 2004, the Board remanded the issue for 
further development.

On August 25, 2004, VA received a letter from the veteran's 
attorney countersigned by the veteran requesting that the 
claim of earlier effective date for schizophrenia be 
dismissed so that the RO could begin processing increased 
rating and TDIU claims.  In a February 2005 rating decision, 
the RO granted 100 percent rating for paranoid schizophrenia 
effective August 25, 2004.  In April 2005, the RO received 
the veteran's Notice of Disagreement (NOD) with respect to 
the effective date assigned.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also 
provide that the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(o)(1).    

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to October 18, 2005, the 
Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In a December 3, 1998 decision, the Board found that an 
evaluation of 50 percent for the veteran's psychiatric 
condition was warranted.  That decision was not appealed.  
Following that decision, another claim for an increased 
evaluation for the veteran's service-connected paranoid 
schizophrenia was received on August 25, 2004.  The Board 
notes that the effective date of August 25, 2004 is based on 
the date that VA received the veteran's claim for increased 
evaluation.  

The Board has considered whether a claim for increased 
evaluation for paranoid schizophrenia was received prior to 
August 25, 2004, but after the December 3, 1998 Board 
decision.  In this regard, the Board notes that in February 
2001, the veteran submitted a statement that he was sending 
copies of the doctors' addresses that the Social Security 
Administration (SSA) appointed to examine him for benefits 
and noted that VA had his permission to contact SSA to obtain 
records.  He noted a psychiatric appointment in October 1998.  
In August 2001, the RO sent the veteran a VCAA letter 
informing him of information needed to substantiate his claim 
for increased evaluation for his service-connected 
schizophrenia.  
  
Additionally, the Board has considered the regulation that 
provides that the date of VA outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim when the report of such treatment or examination 
relates to a disability for which increased compensation is 
sought.  38 C.F.R. § 3.157(b)(1).  In this regard, the Board 
notes that on August 31, 2001, the veteran was afforded a VA 
mental disorders examination.  

Thus, the Board finds that the RO apparently construed the 
veteran's statement received February 7, 2001 as a claim for 
an increased evaluation for his paranoid schizophrenia.  As 
such, the remaining question before the Board is when was it 
factually ascertainable that the veteran's symptoms increased 
in severity to meet the schedular requirements for a 100 
percent evaluation for paranoid schizophrenia?  

It is important to note that the RO assigned a 100 percent 
disability rating for paranoid schizophrenia based entirely 
on the findings of the October 5, 2004 VA examination.  That 
examination noted that the veteran asked inappropriate 
questions such as "are there any rats in here" and had 
exhibited similar behavior during previous psychiatric 
examinations bringing up the possibility of factitious 
behavior.  The veteran's affect was extremely guarded and 
blunted, he endorsed ongoing auditory hallucinations, and he 
endorsed ideas of reference and feelings as if people want to 
harm him for no obvious reason.  The veteran's insight was 
poor.  The examiner stated, "This veteran has a paranoid 
psychotic condition which has been long-standing, dating back 
to the late 1960s.  There appears to have been little change 
in comparison to the condition described [] in his evaluation 
of 08/31/01."  A diagnosis of schizophrenia, chronic 
paranoid, was rendered; and a GAF of 45 was assigned with a 
high GAF of 55 assigned for the prior year. 

The August 2001 VA examination report indicated that the 
veteran was hospitalized in May 1999 and that his psychiatric 
illnesses included paranoid thinking, auditory and visual 
hallucinations, a strong mood component with depression, 
affective instability, and irritability.  Mental status 
examination revealed that the veteran suffered from 
perceptual disturbances and auditory and visual 
hallucinations.  The examiner stated that the veteran was at 
that time relatively free of psychotic symptoms except for an 
entrenched delusional pattern of thinking and vague, 
nonthreatening auditory and visual hallucinatory phenomena.  
The examiner noted that he was apparently not on regular 
psychotropic medication at that time.  A diagnosis of schizo-
affective disorder, bipolar type, was rendered; and a GAF of 
55 was assigned with a high GAF of 55 assigned for the prior 
year. 

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders. A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupation, or school functioning (e.g., no friends, 
unable to keep a job). A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).

While it appears from the GAF scores assigned that the 
veteran's symptoms have worsened, the medical evidence 
suggests that there has been little change in the veteran's 
psychiatric condition since August 31, 2000.    

As noted previously, an effective date of any increase can 
not precede the date of the receipt of the claim, unless it 
is factually ascertainable that an increase in disability had 
occurred during the preceding year.  That is, in this case, 
the effective date could not precede February 7, 2000.  Thus, 
the evidence indicates that it became factually ascertainable 
that an increase in disability had occurred August 31, 2000.  
See 38 C.F.R. § 3.400(o)(2).  A preponderance of the evidence 
is against an effective date prior to August 31, 2000, 
because, based upon the above analysis, a claim for increase 
was not filed prior to February 2001 and it is not factually 
ascertainable that an increase occurred during the period 
from February 7, 2000, to August 31, 2000.

The Board acknowledges the veteran's statement received in 
May 2005 that he had been filing for an earlier effective 
date for a number of years and that each time he was denied 
an earlier effective date, he filed an appeal.  

If a claimant disagrees with an effective date assigned, and 
an earlier effective date is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302.  If the claimant initiates a 
timely appeal and the appeal is later withdrawn, the 
disallowance becomes final.  See 38 C.F.R. §§ 20.204.  In 
this case, the veteran's appeal with respect to the effective 
date assigned in the December 1998 rating decision for the 
award of a 50 percent disability rating for paranoid 
schizophrenia was properly withdrawn by the August 25, 2004 
statement.  Therefore, the effective date assigned in the 
December 1998 rating decision became final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).  


ORDER

Entitlement to an effective date of August 31, 2000, but no 
earlier, for the award of a 100 percent evaluation for 
paranoid schizophrenia, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


